       Case 4:21-cv-00261-WS-MJF Document 4 Filed 08/16/21 Page 1 of 2



                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION



ADRIANNE KELLY, et al.,

      Plaintiffs,

v.                                                          4:21cv261–WS/MJF

CAPITAL ASSOCIATION
MANAGEMENT LLC, et al.,

      Defendants.



              ORDER ADOPTING THE MAGISTRATE JUDGE’S
                  REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 3) docketed July 15, 2021. The magistrate judge recommends that this case be

remanded to the Circuit Court of the Second Judicial Circuit in and for Leon

County, Florida. Plaintiffs have filed no objections to the report and

recommendation.

      The court having reviewed the matter, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 3) is adopted

and incorporated by reference in this order of the court.
      Case 4:21-cv-00261-WS-MJF Document 4 Filed 08/16/21 Page 2 of 2



                                                                            Page 2 of 2

      2. Plaintiff’s complaint and this action are hereby remanded to the County

Court, Second Judicial Circuit in and for Leon County, Florida.

      3. The clerk shall send a certified copy of this order of remand to the Clerk

of the County Court in and for Leon County.

      DONE AND ORDERED this             16th     day of     August     , 2021.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
